 



EXHIBIT 10.25
CONSULTING AGREEMENT AND
DEPARTURE AGREEMENT AND GENERAL RELEASE
(PLEASE READ CAREFULLY. THIS DEPARTURE AGREEMENT AND GENERAL RELEASE HAS
IMPORTANT LEGAL CONSEQUENCES.)
     This Consulting Agreement and Departure Agreement and General Release (this
“Agreement”) is between National Medical Health Card Systems, Inc. (“Company”)
and Bill Masters (“Employee”) and is a complete, final and binding settlement of
all claims and potential claims, if any, with respect to their employment
relationship. Employee and the Company may sometimes be referred to collectively
as the “Parties.”
          WHEREAS, the Company and Employee are parties to an Employment
Agreement dated on or about October 4, 2004 (the “Employment Agreement”); and
          WHEREAS, the Company and Employee are parties to a letter dated
November 28, 2005 (the “Severance Letter”); and
          WHEREAS, the Company and Employee have agreed on certain terms and
conditions regarding the termination of Employee’s employment under the
Employment Agreement and Severance Letter (without “Cause” as such term is
defined in the Employment Agreement and Severance Letter) but wish to do so only
after a Consulting Period (as hereinafter defined);
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, be it agreed as follows:
     1. As of May 21, 2007, Employee’s employment relationship as Chief
Information Officer with the Company will terminate (the “Termination Date”),
but Employee shall continue to provide consulting services as set out in
paragraph 2 of this Agreement as an employee of the Company. This Agreement has
been presented to Employee on or before the Termination Date and will become
effective seven (7) days (the “Effective Date”) after the execution of this
Agreement by the Employee (the “Execution Date”).
     2. Consulting Period and Payments During the Consulting Period.
     (a) Employee agrees that he shall provide consulting services from the
Termination Date hereof through June 28, 2007 (the “Consulting Period”), as may
be reasonably requested by the Chief Executive Officer of the Company, or his
designee. Such consulting services shall include providing information with
regard to the information systems of the Company, providing information with
regard to personnel or legal matters, or such other duties as may reasonably be
directed by the Company.
     (b) Such services shall not exceed an average of ten hours per week,
although there may be some weeks in which more than ten hours may be requested.

1



--------------------------------------------------------------------------------



 



     (c) The Company will pay Employee his regular base salary in the amount of
$8,750 per bi-weekly pay period through the Consulting Period (the “Payments”),
less applicable federal, state, and local legally required deductions and less
any deductions authorized by Employee to pay his portion to continue group
health coverage. The Payments will not commence until this Agreement is executed
and the Revocation Period (as defined below) expires. On the first regular pay
date following the expiration of the Revocation Period, the Company will pay
Employee any Payments that accrued during the Review Period (as defined below)
and the Revocation Period. For the period for which Employee is eligible to
continue benefits under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), and so long as Employee is not employed by another employer offering
group health coverage, but not to exceed the end of the later of the Consulting
Period and Severance Period (as defined below), Company will pay the Company’s
portion of the premiums for Employee’s medical, dental, and prescription
coverage.
     (d) In all matters relating to the provisions of this paragraph 2, Employee
shall continue to be an employee of the Company, but his participation and
eligibility in any employee benefit plans sponsored by the Company shall be only
in accordance with the terms of such employee benefit plans.
     (e) During the Consulting Period, Employee shall comply with all provisions
contained in Sections 6 through 11 of the Employment Agreement, but nothing in
this Agreement shall imply any limitation on the time duration of any obligation
of Employee in paragraphs 6 through 11 of the Employment Agreement.
     (f) During the Consulting Period, Employee will not make any defamatory or
disparaging remarks regarding the Company, its officers, or its products or
services to any person with whom the Company has business relations, including
any vendor, customer, supplier or employee of the Company.
     (g) During the Consulting Period, Employee may be employed or may pursue
other business opportunities, and the Company will use reasonable efforts to
ensure that the consulting services may be rendered at times that do not
conflict with such employment or other business opportunities. However and
notwithstanding the foregoing, during the Consulting Period, Employee will
continue to owe duties of loyalty and confidentiality to the Company, and
Employee will not, for himself or on behalf of another, accept employment,
pursue any business opportunity, render any services for or with any competitor
of the Company, or otherwise engage in any competitive activity against the
Company.
     (h) The Company may terminate Employee’s employment as a consultant and the
Payments if Employee (i) refuses to perform consulting services reasonably
requested by the Company; (ii) fails to perform such consulting services to the
reasonable satisfaction of the Company; (iii) breaches any promise contained in
this Agreement or Sections 6 through 11 of the Employment Agreement; or
(iv) dies or becomes disabled, with reasonable accommodation, to perform the
essential functions of his consulting

2



--------------------------------------------------------------------------------



 



services. The Consulting Period will not renew upon its expiration and no
renewal of the Consulting Period will be implied by law.
     3. For purposes of the National Medical Health Card Systems, Inc. 1999
Stock Option Plan, as amended (the “Stock Option Plan”) and the National Medical
Health Card Systems, Inc. Amended and Restated 2000 Restricted Stock Grant Plan
(the “Restricted Stock Plan”), Employee’s credited service will continue until
the date of termination or date of expiration (whichever occurs first) of the
Consulting Period (such date to be referred to as the “Consulting Period
Termination Date”). Accordingly, except as otherwise provided by the Stock
Option Plan (with respect to the effect of termination of service by the Company
for “cause” or by the Employee voluntarily or due to Employee’s death or
disability), Employee will have 90 days following the Consulting Period
Termination Date to exercise any of his vested options. The Parties acknowledge
that, on the Consulting Period Termination Date, Employee will forfeit and have
no further right, title or interest in or with respect to, any and all
non-vested options, shares of restricted stock and restricted stock unit awards
held by Employee under the Stock Option Plan and/or the Restricted Stock Plan.
Employee affirms the provision of any Restricted Stock Agreement that the
Company shall have the right to instruct the Company’s transfer agent to
transfer any unvested restricted stock to the Company.
     4. Severance Payments.
     (a) Provided that the Employee executes an additional release substantially
in the form attached hereto as Exhibit “B” at the end of the Consulting Period,
Company will pay Employee’s present salary for a period not to exceed one year
(such period to be referred to as the “Severance Period”), beginning on the
Consulting Period Termination Date, but only so long as Executive has not
breached and does not breach the provisions of Sections 6 through 11 of the
Employment Agreement, for a total sum not to exceed $227,500, payable in
twenty-six installments of $8,750 each, all in accordance with the Company’s
general payroll practices, less applicable federal, state, and local legally
required deductions and less any deductions authorized by Employee to pay his
portion to continue group health coverage. Any payments to which Employee is
entitled pursuant to this paragraph 4(a) shall be payable to Employee’s estate
in the event of Employee’s death prior to the end of the Severance period.
     (b) Employee shall receive all accrued salary through the Termination Date
in accordance with the Company’s general payroll practices, less applicable
federal, state, and local legally required deductions.
     (c) For the period for which Employee is eligible to continue benefits
under COBRA, Company will pay the Company’s portion of the premiums for
Employee’s medical, dental, and prescription coverage from the Termination Date
through the end of such period of eligibility but not to exceed the end of the
Severance Period, subject to Employee’s strict compliance with Sections 6
through 11 of the Employment Agreement and the terms and provisions of this
Agreement.

3



--------------------------------------------------------------------------------



 



     (d) Employee shall receive all reimbursable expenses pursuant to the
Company’s Travel & Entertainment policy incurred through the Consulting Period
Termination Date and submitted within thirty (30) days after the Consulting
Period Termination Date.
     (e) Employee shall receive all accrued vacation pay to which Employee is
entitled through and including the Termination Date, which amount is $2,840.47.
     (f) The Company will reimburse Employee for attorney’s fees reasonably
incurred in the review and execution of this Agreement, not to exceed $5,000.
Such request for reimbursement must be submitted no later than July 15, 2007 and
will be paid within thirty (30) days after Employee presents an itemized invoice
for such services.
     (g) Employee acknowledges and agrees that he is not entitled to any
additional wages, bonus payments, benefits or other compensation from the
Company except as set forth herein.
     5. Release Provisions.
     (a) As a material inducement to the Employee to enter this Agreement, and
in consideration for the Company’s payments to Employee as set forth in this
Agreement, and for other good and valuable consideration, as and for Employee’s
complete release of all statutory, contract, tort and all other claims against
the Company and each of its current and former owners (including, without
limitation, New Mountain Capital, L.L.C., New Mountain Partners, L.P., New
Mountain Affiliated Investors, L.P., and their respective affiliates),
predecessors, assigns, employees, representatives, attorneys, benefit plans,
insurers, parent companies, divisions, subsidiaries, affiliates, directors,
managers, partners, members, and officers, including any and all persons acting
by, through, or under or in concert with any of them (collectively “Releasees”),
Employee hereby releases and forever discharges the Releasees from any all
actions, causes of action, suits, dues, sums of money, reckonings, covenants,
contracts, bonuses, controversies, agreements, claims, promises, charges,
obligations, complaints and demands whatsoever in law or equity, which Employee
(and Employee’s heirs, executors, administrators, successors and/or assigns) may
now have or hereafter can, shall, may, or may have had for, upon, or by reason
of any matter, cause or actual or alleged act, omission, transaction, practice,
conduct, occurrence, or other matter up to and including the execution of this
Agreement by the Employee, including without limitation, any claim arising out
of or relating to the Employee’s employment by the Company and each of its
subsidiaries and affiliated entities, and any and all obligations and
liabilities of the Company under the Employment Agreement and Severance Letter
or any other agreement between the Employee and any of the Releasees, and the
ownership, acquisition, offer or sale of, or rights to any equity interest, or
any option to purchase or acquire any equity interest in the Company, excepting
only the rights and obligations (i) created by this Agreement; (ii) that may
exist under (A) any indemnification agreement or the Company’s Certificate of
Incorporation and Bylaws, as amended, to indemnify Employee or (B) the Company’s
D&O insurance coverage; (iii) Employee’s rights under state worker’s
compensation laws (for occupational illness or injury only) and (iv)

4



--------------------------------------------------------------------------------



 



Employee’s vested rights under the Company’s health, dental, pharmacy and 401(k)
benefit plans.
     (b) Without limiting the generality of the foregoing, this Agreement is
intended to and shall release Releasees from any and all claims, whether known
or unknown, which Employee ever had, has, or may have against any Releasee with
respect to Employee’s employment, the terms, benefits, and conditions of that
employment, and/or the termination thereof, including without limitation those
arising under the Civil Rights Act of 1866, 42 U.S.C.A. Section 1981, the Civil
Rights Act of 1964, as amended, 42 U.S.C.A. Section 2000e, et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. Section 621 et
seq., the National Labor Relations Act, 29 U.S.C.A. Section 151 et seq., the
Fair Labor Standards Act, 29 U.S.C.A. Section 201 et seq., the Labor Management
Reporting and Disclosure Act of 1959, as amended, 29 U.S.C.A. Section 401 et
seq., the Americans with Disabilities Act, 42 U.S.C.A. Section 12101, et. Seq.,
the Constitution and the laws of the United States and the State of New York,
including specifically, New York’s Human Rights Law, Executive Law Section 290
et seq., or any other federal, state, or local human rights, civil rights,
wage-hour, pension, or labor laws, rules and/or regulation, public policy,
contract or tort law; and any and all claims arising out of the ownership,
acquisition, offer or sale of, or rights to any equity interest, or relating to
any option to purchase or acquire any equity interest in the Company, that
Employee has held at any time in the Company or any of its predecessors or
affiliates, including any claims, arising under the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, any federal, state or
local securities law, the rules or regulations promulgated under any of them, or
any doctrine of common law or equity applicable to the ownership, acquisition or
sale of securities or the solicitation of proxies with respect thereto; and any
and all claims for attorneys’ fees, costs, disbursements, or any action similar
thereto.
EMPLOYEE SPECIFICALLY ACKNOWLEDGES AND AGREES THAT BY EXECUTING THIS AGREEMENT,
HE IS WAIVING ALL RIGHTS OR CLAIMS, IF ANY, THAT HE HAS OR MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED. EMPLOYEE FURTHER ACKNOWLEDGES
AND AGREES THAT HIS WAIVER OF SUCH RIGHTS OR CLAIMS IS KNOWING AND VOLUNTARY.
     (c) Employee promises never to initiate, be represented or participate in,
submit or file, or permit to be submitted or filed on or in his behalf, any
lawsuit, charge, claim, complaint or other proceeding against any Releasee with
any administrative agency, court, arbitrator or other forum, based upon claims
that were released pursuant to this Agreement. This covenant not to sue (and the
remedies provided in this Agreement, including those in paragraph 5(d)) does not
affect Employee’s right to test the knowing and voluntary nature of his waiver
of rights. Nothing in this Agreement shall be construed to affect the rights and
responsibilities of the Equal Employment Opportunity Commission, or any other
state or local agency with similar responsibilities (the “Commission”), to
enforce any laws pertaining to employment discrimination or

5



--------------------------------------------------------------------------------



 



retaliation. Likewise, this waiver will not be used to justify interfering with
the protected right of any employee to file a charge or participate in an
investigation or proceeding conducted by the Commission; however, Employee
waives the right to any benefits or recovery arising out of any such proceeding.
     (d) Subject to paragraph 5(d), if Employee materially breaches any of his
promises contained in this paragraph 5 by filing a lawsuit or administrative
charge based on claims that he has released, Employee will indemnify the Company
and/or any Releasee for any costs, including reasonable attorneys’ fees, that
the Company and/or any Releasee may incur as the result of Employee’s breach. In
addition, if Employee materially breaches the promises made in any provision of
this Agreement, he must repay all benefits previously received in accordance
with paragraph 4 of this Agreement, upon the Company’s reasonable demand, and
Company shall cease making further payments, if any, pursuant to paragraph 4
above.
     6. Employee acknowledges and agrees that, for the time periods set forth in
the Employment Agreement, he shall comply with paragraphs 6 through 11 of the
Employment Agreement and that such provisions shall survive the termination of
the Employment Agreement. Company acknowledges and agrees that the provisions of
paragraph 9 of the Employment Agreement are not intended to prevent Employee’s
employment or service with (i) companies that supply products and services to
the PBM industry, but do not themselves provide PBM Services, so long as
Employee’s services are not the services prohibited by paragraph 9 of the
Employment Agreement; or (ii) subsidiaries, operating divisions, or other
business entities of companies that provide PBM Services, so long as Employee’s
services are not directly for the benefit of the PBM functions of those
companies and are not the services prohibited by paragraph 9 of the Employment
Agreement. Employee acknowledges and agrees that the provisions of paragraphs 6
through 11 of the Employment Agreement are fully enforceable and reasonable to
protect the legitimate business interests of the Company. Furthermore, Employee
represents and warrants that he has returned to the Company any and all
identification cards, files, books, records, materials, equipment or documents
in his possession or under his control that were provided to or obtained by him
in connection his employment.
     7. Employee further agrees to never to make any statements or comments,
whether oral or written to any person or entity that would tend to disparage or
harm the Company; provided, however, that this sentence shall not be construed
to constrain Employee from providing truthful testimony when required by law in
the course of a legal or administrative proceeding. Employee understands and
agrees that violation of this paragraph shall be treated as a material breach of
this Agreement.
     8. Employee expressly agrees that this Agreement is not and shall not in
any way be deemed to constitute an admission or evidence of any breach of
contract, wrongdoing or liability on the part of the Company, nor of any
violation of any federal, state or municipal statute, regulation or principle of
common law or equity.
     9. Employee agrees to make himself reasonably available in connection with
any information the Company requires relating to the services Employee had
provided to Company, including any litigation the Company is or may become
involved in to which the Employee has

6



--------------------------------------------------------------------------------



 



knowledge. Company agrees to provide Employee with reasonable notice in
connection with any depositions or court appearances where his presence is
necessary or reasonably desirable. The Company shall pay Employee’s travel
expenses in this regard. Employee and Company shall agree on a reasonable per
diem fee for any time greater than three full days the Employee is required to
make himself available in person pursuant to this paragraph.
     10. Employee and the Company acknowledge and agree:
     (a) that each of them has read and understands the contents of this
Agreement;
     (b) that this Agreement does not waive rights or claims that may arise
after the date that this Agreement is executed;
     (c) that Employee waives rights or claims only in exchange for
consideration that the Employee would not be entitled to but for executing this
Agreement;
     (d) that the Company has informed Employee that Employee should consult
with an attorney in connection with this Agreement; and
     (e) that Employee’s decision to consult with an attorney or not to consult
with any attorney was made without influence by the Company.
     11. Both Parties understand that the Employee shall have 45 days (the
“Review Period”) to consider this Agreement before signing. Both Parties
understand that the Employee shall have seven (7) days (the “Revocation Period”)
in which to revoke this Agreement after signing, and that this Agreement shall
not become effective or enforceable until the expiration of seven (7) days after
signing, and the Payments under the Consulting Period and the severance
compensation payable hereunder shall not be due and owing until after the
Effective Date set forth herein and the fulfillment of all conditions set forth
herein. To accept the Agreement, Employee must send a signed copy to Neil
Carfagna, National Medical Health Card Systems, Inc., 26 Harbor Park Drive, Port
Washington, New York 11050, (516) 605 6802, (516) 626 4632 (facsimile),
NCarfagna@nmhc.com, such that it is received no later than 45 days after the
date that this Agreement has been presented to Employee. Any notice of
revocation must also be sent such that it is received prior to the end of the
seven day Revocation Period by Neil Carfagna, National Medical Health Card
Systems, Inc., 26 Harbor Park Drive, Port Washington, New York 11050, (516) 605
6802, (516) 626 4632 (facsimile), NCarfagna@nmhc.com. Employee also acknowledges
receipt of the following information:
     (a) The group of individuals covered: All employees who hold positions
whose employment is being terminated on or about May 21, 2007.
     (b) Eligibility factors: A severance proposal is being offered to all
employees whose employment is being terminated on or about May 21, 2007.
     (c) Time limits: Each employee who is offered a severance proposal has
45 days to consider the Agreement and seven (7) days to revoke acceptance after
signing.

7



--------------------------------------------------------------------------------



 



     (d) Employee acknowledges that Employee has received and reviewed the
information contained in Exhibit “A” to this Agreement. The information in
Exhibit “A” includes the job titles and ages of all individuals from the group
of employees considered for termination on or about May 21, 2007, and whether or
not those employees were selected for termination of employment or otherwise
offered a severance proposal.
     12. This Agreement is made in the State of New York. This Agreement is to
be interpreted under the laws of the State of New York without regard to
conflict of laws principles. The Parties agree that the federal and state courts
sitting in Nassau County, New York, shall be the exclusive venue for the
resolution of any dispute arising out of or relating to this Agreement.
     13. Except as provided in this Agreement, this is the entire agreement
between the Employee and the Company and supersedes any and all prior agreements
or understandings between the Parties, whether written or oral, pertaining to
Employee’s employment with the Company. This Agreement may only be amended or
modified by a written document signed by both Parties. The Company has made no
promises to Employee other than those in this Agreement. Notwithstanding
anything to the contrary in this paragraph 13, except as explicitly provided
otherwise in this Agreement, (i) paragraphs 6 through 11 of the Employment
Agreement, and (ii) any obligation of the Company under any indemnification
agreement or the Company’s Certificate of Incorporation and Bylaws, as amended,
to indemnify Employee shall survive the execution of this Agreement in
accordance with their respective terms and conditions.
     14. Should any provision of this Agreement be declared or determined by any
court to be illegal, invalid or unenforceable, the validity of the remaining
parts, terms and provisions shall not be effected thereby and any said illegal,
invalid or unenforceable part, terms or provisions shall be deemed stricken and
severed from this Agreement.
     15. This Agreement may be executed in one or more counterparts, and each
effective counterpart shall be effective as a signed original.
     16. Company makes no representations to Employee concerning the tax
consequences arising out of any payments under this Agreement, including,
without limitation, whether any of the payments hereunder are subject to 26
U.S.C. § 409A. Company urges Employee to obtain his own tax counsel with regard
to any tax consequences arising out of or relating to this Agreement.
     17. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT;
THAT EMPLOYEE HAS HAD AT LEAST 45 DAYS IN WHICH TO CONSIDER AND RETURN THIS
AGREEMENT; THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO CONSULT WITH ANY ATTORNEY OF
EMPLOYEE’S CHOICE IN CONNECTION WITH THIS AGREEMENT; THAT EMPLOYEE FULLY
UNDERSTANDS THE TERMS, CONDITIONS, AND SIGNIFICANCE AND CONSEQUENCES OF THIS
AGREEMENT; AND THAT EMPLOYEE HAS EXECUTED THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, AND OF EMPLOYEE’S OWN FREE WILL.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of
the date below.
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.
By:                                                            
                    , its authorized representative
Date:_____________________________
                                                            
      Bill Masters
Date:_______________________________

9



--------------------------------------------------------------------------------



 



Exhibit “A”

                        OFFERED SEVERANCE PROPOSAL                           JOB
TITLE   AGE   OR NOT (Y/N)
Chief Human Resource Officer
      51   N
Chief Clinical Officer
      46   N
Chief Specialty Officer
      44   N
Chief Services Officer
      48   N
Chief Financial Officer
      46   N
Senior Vice President, Sales
      47   N
President and Chief Executive Officer
      58   Y
Chief Marketing Officer
      53   Y
Chief Information Officer
      56   Y
Chief Legal Officer
      37   Y
Vice President Marketing
      44   Y
Controller
      48   Y

10



--------------------------------------------------------------------------------



 



Exhibit “B”
Form of Release

11